Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/04/2021, with respect to the rejection of claim 21 under U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 21 under U.S.C. 103 has been withdrawn and a Notice of Allowance is issued herewith.
Allowable Subject Matter
Claims 1-2, 4, 6-14, 21-25, 29-30, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a portion of the encapsulant is interposed between the first portion of the passivation layer and the first via” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2, 4, 6-8, and 29 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a portion of the encapsulant is interposed between a portion of the passivation layer which is over the electrical pad and the first conductive pattern” as recited in independent claim 9, in all of the claims which is not found in the prior art references.

	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a portion of the encapsulant is interposed between a portion of the passivation structure which is over the contact pad and the via portion of the conductive pattern;” as recited in independent claim 21, in all of the claims which is not found in the prior art references.
Claims 22-25 and 33 are allowed for the same reasons as claim 21, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896